            Case 2:20-cv-04474-TJS Document 9 Filed 10/15/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAW OFFICES OF CONRAD J.                      :      CIVIL ACTION
BENEDETTO and CONRAD J.                       :
BENEDETTO, ESQUIRE                            :
     v.                                       :
                                              :
ADMIRAL INSURANCE COMPANY and                 :
SHERMAN WELLS SYLVESTER &                     :
STAMELMAN, LLP                                :      NO. 20-4474

                                     MEMORANDUM

Savage, J.                                                               October 15, 2020

          In removing this action from the state court, defendant Sherman Wells Sylvester

& Stamelman, LLP (“Sherman Wells”) contends that the federal court has subject matter

jurisdiction based upon diversity of citizenship pursuant to 28 U.S.C. §§ 1332 and

1441(b). Consistent with our “independent obligation to determine whether subject-

matter jurisdiction exists, even when no party challenges it,” Hertz Corp. v. Friend, 559

U.S. 77, 94 (2010), we may remand a case sua sponte for lack of subject matter

jurisdiction. 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the

district court lacks subject matter jurisdiction, the case shall be remanded.”). Because

the removing defendant has not shown there is complete diversity, we shall remand this

action.

          A defendant removing a case from state court under § 1332(a) bears the burden

of demonstrating that the opposing parties are citizens of different states and the

amount in controversy exceeds $75,000. Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 83-84 (2014); GBForefront, L.P. v. Forefront Mgmt. Grp., LLC, 888

F.3d 29, 34 (3d Cir. 2018); In re Lipitor Antitrust Litig., 855 F.3d 126, 150 (3d Cir. 2017)
                Case 2:20-cv-04474-TJS Document 9 Filed 10/15/20 Page 2 of 3




(citation omitted). Additionally, removal statutes are strictly construed against removal,

and all doubts are resolved in favor of remand.                   A.S. ex rel. Miller v. SmithKline

Beecham Corp., 769 F.3d 204, 208 (3d Cir. 2014) (citation omitted); Brown v. JEVIC,

575 F.3d 322, 326 (3d Cir. 2009).

          The plaintiffs, a law firm and one of its attorneys, bring claims for breach of

contract and professional malpractice against Sherman Wells, another law firm. The

plaintiffs also assert a claim for breach of contract against Admiral Insurance Company

(“Admiral”), their professional liability carrier who retained Sherman Wells to represent

them. 1

          In its notice of removal, Sherman Wells asserts that there is complete diversity

between the plaintiffs and the two defendants. 2                    As the proponent of diversity

jurisdiction, Sherman Wells has the burden of establishing jurisdiction. In re Lipitor

Antitrust Litig., 855 F.3d at 150. Yet, it fails to allege the citizenship of any party,

including itself.        Thus, we cannot determine the citizenship of the plaintiffs or the

removing defendant. 3

          A natural person is deemed to be a citizen of the state where he is domiciled.

Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015). Partnerships

and other unincorporated associations are treated as a citizen of every state in which

their members are citizens. Id. at 105 (citing Zambelli Fireworks Mfg. Co. v. Wood, 592

F.3d 412, 420 (3d Cir. 2010)).                A corporation is a citizen of both the state of its


          1   Compl. (Doc. No. 1) ¶¶ 1-15.

          2   Not. of Removal (Doc. No. 1) ¶ 11.

          3
         In its consent to removal, Admiral avers that it is a Delaware corporation with a principal place of
business in New Jersey. Admiral’s Consent to Removal (Doc. No. 1 at ECF 7-8) ¶ 4.


                                                     2
             Case 2:20-cv-04474-TJS Document 9 Filed 10/15/20 Page 3 of 3




incorporation and the state where its principal place of business is located.

GBForefront, 888 F.3d at 34 (citing Zambelli, 592 F.3d at 419).

        The complaint does not aver the state of citizenship of either plaintiff. It states

that the individual plaintiff’s principal place of business is in Pennsylvania. It does not

allege where he is domiciled. It also alleges that the plaintiff law firm is “authorized” to

do business in Pennsylvania, where it has a “primary place of business.” It does not

allege what type of entity it is. 4            Nor does the notice of removal.                Without this

information, we cannot ascertain whether the plaintiff law firm is a corporation or an

association with members whose states of citizenship are different from those of the

defendants’.

        Nor can we determine the removing defendant’s citizenship. The complaint

alleges that Sherman Wells is a law firm with a principal place of business in New

Jersey. Because it is a limited liability partnership, it is a citizen of every state in which

its members are citizens.            Hence, because Sherman Wells has not identified its

members and their states of citizenship, we cannot determine its citizenship. 5

        Because we cannot determine the citizenship of the plaintiffs or of the removing

defendant, we cannot conclude that there is diversity of citizenship. Therefore, in the

absence of subject matter jurisdiction, we shall remand this case.




        4   Compl. ¶¶ 1-3.

        5  Although Sherman Wells fails to allege Admiral’s citizenship, Admiral properly pleads its
citizenship in its consent to removal, where it avers that it is a Delaware corporation with a principal place
of business in New Jersey. Admiral’s Consent to Removal ¶ 4.


                                                      3
